                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKI DALE DIERENFELDT, et al.,                     Case No. 18-cv-02101-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DECLINING
                                                 v.                                          SUPPLEMENTAL JURISDICTION;
                                   9
                                                                                             REMANDING CASE TO HUMBOLDT
                                  10     ST. JOSEPH HOSPITAL EUREKA, et al.,                 COUNTY SUPERIOR COURT
                                                        Defendants.
                                  11

                                  12          Having dismissed the federal defendant from this case – whose presence was the only hook
Northern District of California
 United States District Court




                                  13   for federal jurisdiction asserted in the Notice of Removal and the Second Amended Complaint

                                  14   (Dkt. No. 56) – I issued an Order to Show Cause why I should not decline supplemental

                                  15   jurisdiction over the state law claims and remand.

                                  16          Defendant Blue opposed remand on the basis of efficiency, but his motion for summary

                                  17   judgment was not opposed and was granted. He is no longer in the case.

                                  18          Plaintiffs responded, but did not address why I should exercise supplemental jurisdiction.

                                  19   Dkt. No. 102. Instead, they asserted that diversity jurisdiction exits because plaintiffs, apparently,

                                  20   now live in Missouri and defendants reside in unspecified “different states.” Dkt. No. 102.

                                  21   However, diversity of citizenship was not raised in the Notice of Removal nor in plaintiffs’

                                  22   Second Amended Complaint filed in June 2018. SAC, Dkt. No. 56. In fact, in their SAC

                                  23   plaintiffs expressly pleaded that, “Plaintiffs, at all times herein mentioned were, citizens of and

                                  24   residents within the State of California, and the Defendants, and each of them, are now, and at all

                                  25   times herein mentioned were, citizens of and residents within the State of California.” SAC ¶ 3.

                                  26   Diversity jurisdiction is determined at the time a complaint is filed or removed to federal court,

                                  27   and cannot be based on citizenship changes that post-date the filing of the complaint or notice of

                                  28   removal. Chavez-Lavagnino v. Motivation Educ. Training, Inc., 714 F.3d 1055, 1056 (8th Cir.
                                   1   2013) (“The jurisdiction of a federal court under 28 U.S.C. § 1332(a) depends on the citizenship of

                                   2   the parties at the time the action is commenced.”); see also Rutter Group Prac. Guide Fed. Civ.

                                   3   Pro. Before Trial Ch. 2C-5 at § 2:1577.

                                   4          As I have not invested a significant amount of time in this case and the only claims are

                                   5   state law medical malpractice and loss of consortium claims that were originally filed in Humboldt

                                   6   County Superior Court, I will not continue to exercise supplemental jurisdiction over the claims in

                                   7   this case. This action is HEREBY REMANDED to Humboldt County Superior Court.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 6, 2019

                                  10

                                  11
                                                                                                   William H. Orrick
                                  12                                                               United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
